In a proceeding under article 78 of the Civil Practice Act, to review the determination of the Common Council of the City of Newburgh in removing the appellant from his position as City Manager, the petition was dismissed on respondents’ motion, under section 1293 of the Civil Practice Act. Order unanimously affirmed, without costs. No opinion. Permission to appeal to the Court of Appeals is hereby granted. Pending the appeal and conditioned upon diligent prosecution thereof, a stay is granted to appellant. Present — Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ.